Exhibit 99.1 Pyxis Tankers Announces Date for the Release of Fourth Quarter 2015 Results and Related Conference Call and Webcast, Receipt of NASDAQ Bid Price Deficiency Notice and Launch of its Updated Website Maroussi, Greece, February 26, 2016 – Pyxis Tankers Inc. (NASDAQ Cap Mkts: PXS), an emerging growth pure play product tanker company, today announced the following items: Date of Earnings Release.We will issue our unaudited financial results for the three months and year ended December 31, 2015 after the close of the market in New York on Wednesday, March 2, 2016.We will host a conference call to discuss the results at 4:30 pm Eastern Time that same day.
